Exhibit 10.41

SELECTICA, INC.

COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS

EFFECTIVE MAY 20, 2009

 

A. Cash Compensation

 

  1. Board retainer: $45,000 per year, paid in quarterly installments.

 

  2. Audit Committee chair retainer: $10,000 per year, paid in quarterly
installments.

 

B. Equity Compensation

 

  1. Triennial stock option grants: Options to purchase 100,000 shares. The
options become exercisable in equal installments on the first three
anniversaries of the grant, with immediate full vesting in the event of a change
in control. The options will be granted by the Compensation Committee under the
1999 Equity Incentive Plan (the “EIP”) in conjunction with the director’s
initial appointment or election to the Board and at three-year intervals
thereafter (provided that the director’s service continues). A director who was
in office on August 1, 2006, will commence receiving these option grants on the
next three-year anniversary of his or her initial appointment or election. A
director who took office after August 1, 2006, but before December 15, 2006,
commenced receiving these option grants on December 15, 2006.

In the event of a subdivision of the outstanding shares, a declaration of a
dividend payable in shares or a combination or consolidation of the outstanding
shares (by reclassification or otherwise) into a lesser number of shares, a
corresponding adjustment will automatically be made in the 100,000-share number
described above. In the event of a declaration of an extraordinary dividend
payable in a form other than shares in an amount that has a material effect on
the price of shares, a recapitalization, a spin-off or a similar occurrence, the
Compensation Committee will make such adjustments as it, in its sole discretion,
deems appropriate in the 100,000-share number described above.

 

  2. Annual restricted stock unit grants: Units equivalent to shares with a
market value of $25,000. All of the units vest on the first anniversary of the
grant, with immediate full vesting in the event of a change in control. The
units will be settled in the form of an equal number of shares on the first
permissible trading date after they vest (or a further deferral could be
elected). The units will be granted by the Compensation Committee under the EIP
in conjunction with each Annual Meeting of stockholders. However, in lieu of a
grant in conjunction with the 2006 Annual Meeting of stockholders, a grant was
made on December 15, 2006.



--------------------------------------------------------------------------------

C. Expenses

The reasonable expenses incurred by directors in connection with attendance at
Board or committee meetings will be reimbursed upon submission of appropriate
substantiation.

 

2